IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0816
                               Filed August 2, 2017


IN THE INTEREST OF B.C. and B.C.,
Minor Children,

J.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.




       Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Michelle M. Hynes, Juvenile Law Center, Sioux City, for minor children.




       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                             2


BOWER, Judge.

       A mother appeals from the order terminating her parental rights. We find

there is sufficient evidence in the record to support termination of the mother’s

parental rights and termination of her rights is in the children’s best interests. We

affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       J.L. is the mother of B.C., born in 2013, and B.C., born in 2014.1 The

mother has a long history of mental health problems and alcohol abuse. The

children were removed from the mother’s care on May 13, 2016, after she was

arrested for serious assault for hitting her nephew. 2 The nephew stated he had

observed numerous physical altercations in the home. The children were placed

in foster care.

       The children were adjudicated to be in need of assistance (CINA),

pursuant to Iowa Code section 232.2(6)(a), (b), and (c)(2) (2016). Throughout

the CINA proceedings the mother remained homeless. She started outpatient

treatment but continued to drink alcohol. At a permanency hearing on December

3, 2016, the mother shouted profanities during the State’s closing arguments.

On February 17, 2017, the mother was arrested for public intoxication. While the

case was pending she was also arrested for operating while intoxicated. She did

little to engage in services, although she participated in visitation with the

children.



1
  The father consented to termination of his parental rights.
2
   The mother subsequently pled guilty to serious assault and was sentenced to seven
days in jail.
                                        3


      The State filed a petition for termination of parental rights on February 22,

2017. At the termination hearing, the mother testified she had been hospitalized

twice in the prior six weeks for mental-health problems and attempted suicide.

She also stated she last drank alcohol about a week before the termination

hearing, admitting “I cannot stay sober.” The mother testified the children could

not be returned to her home at that time because she was homeless and had no

home for them to return to.

      The juvenile court terminated the mother’s parental rights under section

232.116(1)(h) and (l) (2017). The juvenile court found:

              Since the time of the children’s removal, [J.L.] has not fully
      participated in services and not adequately addressed the concerns
      that led to the children’s continued removal, including substance
      abuse and lack of age-appropriate parenting. The mother is
      unemployed. She is homeless. At the present time, the children
      could not be returned to the mother’s custody without likely
      suffering further harm. Given her lack of progress with treatment,
      the mother’s prognosis for meaningfully addressing her substance
      abuse-related disorder and mental health issues within a
      reasonable time is poor. The children could not be returned to the
      custody of the mother anytime in the foreseeable future, given the
      children’s ages and need for a permanent home.

The court concluded termination of the mother’s rights was in the children’s best

interests. The mother now appeals the juvenile court’s decision.

      II.    Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).      Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the
                                          4

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).           The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

        III.    Sufficiency of the Evidence

        The mother claims there is not sufficient evidence in the record to support

termination of her parental rights. Where the juvenile court has terminated a

parent’s rights on multiple grounds, “we need only find termination appropriate

under one of these sections to affirm.” In re J.B.L., 844 N.W.2d 703, 704 (Iowa

Ct. App. 2014).

        We will address the termination of the mother’s parental rights under

section 232.116(1)(h). Both of the children were three years old or younger and

had been adjudicated CINA. See Iowa Code § 232.1116(1)(h)(1), (2). At the

time of the termination hearing, the children had been removed from the mother’s

care for more than nine months. See id. § 232.116(1)(h)(3) (requiring removal

for at least six months). Additionally, the mother testified the children could not

be returned to her care because she was homeless and was still addressing her

mental health problems. See id. § 232.116(1)(h)(4). We determine the juvenile

court   properly    terminated   the   mother’s   parental   rights   under   section

232.116(1)(h).

        IV.     Best Interests

        The mother claims termination of her parental rights is not in the children’s

best interests.    She states she had a powerful bond with the children.           In

considering a child’s best interests, we “give primary consideration to the child’s

safety, to the best placement for furthering the long-term nurturing and growth of
                                           5


the child, and to the physical, mental, and emotional condition and needs of the

child.” Id. § 232.116(2). “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

Under the facts presented in this case, we conclude termination of the mother’s

parental rights is in the children’s best interests.

       We affirm the decision of the juvenile court.

       AFFIRMED.